

115 S281 IS: Fairness for High-Skilled Immigrants Act of 2017
U.S. Senate
2017-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 281IN THE SENATE OF THE UNITED STATESFebruary 2, 2017Mr. Lee introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to eliminate the per-country numerical limitation for
			 employment-based immigrants, to increase the per-country numerical
			 limitation for family-sponsored immigrants, and for other purposes.
	
 1.Short titleThis Act may be cited as the Fairness for High-Skilled Immigrants Act of 2017. 2.Numerical limitation to any single foreign state (a)In generalSection 202(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1152(a)(2)) is amended to read as follows:
				
 (2)Per country levels for family-sponsored immigrantsSubject to paragraphs (3) and (4), the total number of immigrant visas made available to natives of any single foreign state or dependent area under section 203(a) in any fiscal year may not exceed 15 percent (in the case of a single foreign state) or 2 percent (in the case of a dependent area) of the total number of such visas made available under such section in that fiscal year..
 (b)Conforming amendmentsSection 202 of such Act (8 U.S.C. 1152) is amended— (1)in subsection (a)—
 (A)in paragraph (3), by striking both subsections (a) and (b) of section 203 and inserting section 203(a); and (B)by striking paragraph (5); and
 (2)by amending subsection (e) to read as follows:  (e)Special rules for countries at ceilingIf the total number of immigrant visas made available under section 203(a) to natives of any single foreign state or dependent area will exceed the numerical limitation specified in subsection (a)(2) in any fiscal year, immigrant visas shall be allotted to such natives under section 203(a) (to the extent practicable and otherwise consistent with this section and section 203) in a manner so that, except as provided in subsection (a)(4), the proportion of the visas made available under each of paragraphs (1) through (4) of section 203(a) is equal to the ratio of the total visas made available under the respective paragraph to the total visas made available under section 203(a)..
 (c)Country-Specific offsetSection 2 of the Chinese Student Protection Act of 1992 (8 U.S.C. 1255 note) is amended— (1)in subsection (a), by striking (as defined in subsection (e));
 (2)by striking subsection (d); and (3)by redesignating subsection (e) as subsection (d).
 (d)Effective dateThe amendments made by this section shall take effect as if enacted on September 30, 2016, and shall apply to fiscal year 2017 and each subsequent fiscal year.
			(e)Transition rules for employment-Based immigrants
 (1)In generalSubject to paragraphs (2) through (4), and notwithstanding title II of the Immigration and Nationality Act (8 U.S.C. 1151 et seq.), the following rules shall apply:
 (A)For fiscal year 2017, 15 percent of the immigrant visas made available under each of paragraphs (2) and (3) of section 203(b) of such Act (8 U.S.C. 1153(b)) shall be allotted to immigrants who are natives of a foreign state or dependent area that was not one of the two states with the largest aggregate numbers of natives obtaining immigrant visas during fiscal year 2011 under such paragraphs.
 (B)For fiscal year 2018, 10 percent of the immigrant visas made available under each of such paragraphs shall be allotted to immigrants who are natives of a foreign state or dependent area that was not one of the two states with the largest aggregate numbers of natives obtaining immigrant visas during fiscal year 2012 under such paragraphs.
 (C)For fiscal year 2019, 10 percent of the immigrant visas made available under each of such paragraphs shall be allotted to immigrants who are natives of a foreign state or dependent area that was not one of the two states with the largest aggregate numbers of natives obtaining immigrant visas during fiscal year 2015 under such paragraphs.
					(2)Per-country levels
 (A)Reserved visasThe number of visas reserved under each of subparagraphs (A) through (C) of paragraph (1) made available to natives of any single foreign state or dependent area in the appropriate fiscal year may not exceed 25 percent (in the case of a single foreign state) or 2 percent (in the case of a dependent area) of the total number of such visas.
 (B)Unreserved visasNot more than 85 percent of the immigrant visas made available under each of paragraphs (2) and (3) of section 203(b) of the Immigration and Nationality Act (8 U.S.C. 1153(b)) and not reserved under paragraph (1), for each of the fiscal years 2015, 2016, and 2017, may be allotted to immigrants who are natives of any single foreign state.
 (3)Special rule to prevent unused visasIf, with respect to fiscal year 2015, 2016, or 2017, the application of paragraphs (1) and (2) would prevent the total number of immigrant visas made available under paragraph (2) or (3) of section 203(b) of the Immigration and Nationality Act (8 U.S.C. 1153(b)) from being issued, such visas may be issued during the remainder of such fiscal year without regard to paragraphs (1) and (2).
 (4)Rules for chargeabilitySection 202(b) of such Act (8 U.S.C. 1152(b)) shall apply in determining the foreign state to which an alien is chargeable for purposes of this subsection.